           Case 1:16-cv-11372-PBS Document 245 Filed 09/03/19 Page 1 of 1


--·
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


      UNITED STATES OF AMERICA, ex rel.   )
      JAMES F. ALLEN,                     )
                                          )
                       Plaintiff,         )    CIVIL ACTION NO. 16-cv-11372
                                          )
                  v.                      )
                                          )
      ALERE HOME MONITORING, INC.         )
                                          )
                       Defendant.         )


               [�RDER SUBSTITUTING BETH ALLEN AS RELATOR
                  AND DISMISSING THIS MATTER

           Having fully reviewed the AGREED MOTION TO SUBSTITUTE BETH ALLEN AS

      RELATOR AND DISMISS, this Court hereby GRANTS the motion.       Beth Allen is

      SUBSTITUTED AS RELATOR and this matter is hereby DISMISSED WITH PREJUDICE AS




                                              ����Saw
      TO RELA TOR AND WITHOUT PREJUDICE AS TO THE UNITED STATES.



      Dated:   q / 3 )l]
                                              HONORABLE PATTI B. SARIS
                                              UNITED STATES DISTRICT COURT JUDGE
